412 So. 2d 937 (1982)
Opal DAVIS, Appellant,
v.
SUN BANKS OF ORLANDO and Hartford Insurance Company, Appellees.
No. AF-201.
District Court of Appeal of Florida, First District.
April 19, 1982.
James M. Magee of Neduchal & Magee, Orlando, for appellant.
Robert C. Cooper of Cooper & Rissman, Orlando, for appellees.
MILLS, Judge.
The claimant appeals from a workers' compensation order denying her claim for an emotional injury. We affirm.
Emotional injuries due to fright or excitement unassociated with physical injury are excluded from the Workers' Compensation Act. Section 440.02(18), Florida Statutes (1981). Injuries of this nature are the proper subject of a civil action. Williams v. Hillsborough County School Board, 389 So. 2d 1218 (Fla. 1st DCA 1980).
Where a civil action is dismissed with prejudice because the exclusive remedy is under the Act and the deputy subsequently denies the claim because it is excluded from coverage by the Act, the deputy does not have authority to establish a remedy by applying equitable principles.
For the information and benefit of the attorneys and their clients, I shall not render a per curiam affirmed opinion hereafter.
First, I shall sign all opinions in cases assigned to me for primary responsibility.
Second, I shall write a short opinion in each case assigned to me and shall tersely give the reason for affirming each issue raised by the appellant or cross appellant.
I hope that this action by me will answer the frequent complaints about per curiam affirmed decisions. The attorneys and their clients will generally know why their cases are affirmed. The possible remedies from adverse decisions will be preserved for consideration by the Supreme Court.
LARRY G. SMITH and SHAW, JJ., concur.